        Case 2:20-cv-00014-JPJ-PMS Document 24 Filed 12/07/20 Page 1 of 1 Pageid#: 108
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    Western District
                                                  __________ DistrictofofVirginia
                                                                          __________


                         Melinda Scott                            )
                             Plaintiff                            )
                                v.                                )      Case No.    2:20-cv-00014-JPJ-PMS
   Wise County Department of Social Services et al.               )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Joshua Moon, without waiving objections as to jurisdiction or service.                                              .


Date:          12/07/2020                                                                 /s/Matthew D. Hardin
                                                                                            Attorney’s signature


                                                                                    Matthew D. Hardin, VSB # 87482
                                                                                        Printed name and bar number
                                                                                       1725 I Street NW, Suite 300
                                                                                         Washington, DC 20006


                                                                                                  Address

                                                                                       MatthewDHardin@gmail.com
                                                                                              E-mail address

                                                                                             (202) 802-1948
                                                                                             Telephone number



                                                                                               FAX number


            Print                        Save As...                                                                   Reset
